Citation Nr: 1823811	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  16-41 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of right knee arthroscopy, to include right knee degenerative joint disease.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a heart condition.

3.  Whether new and material evidence has been received to reopen a claim for a right wrist torn ligament. 

4. Entitlement to service connection for residuals of right knee arthroscopy, to include right knee degenerative joint disease.

5.  Entitlement to service connection for a heart condition.

6.  Entitlement to service connection for a right shoulder disability, to include a torn ligament.

7.  Entitlement to service connection for a right wrist disability, to include a torn ligament.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for left hand arthritis

10.  Entitlement to an earlier effective date prior to September 8, 2014, for the grant of service connection for posttraumatic stress disorder (PTSD).

11.  Entitlement to a rating in excess of 50 percent for PTSD with panic disorder and a generalized anxiety disorder.

12.  Entitlement to a rating in excess of 10 percent for residuals of a left thumb collateral ligament tear. 

13.  Entitlement to a total disability rating based on individual unemployability (TDIU) beginning September 8, 2014.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to August 1988.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from June 2013 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

There is an indication from the evidence that the Veteran's service-connected PTSD prevents her from working.  As such, the issue of entitlement to TDIU has been raised by the record and is part and parcel to the Veteran's increased ratings claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to service connection for a right shoulder torn ligament is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee arthrotomy was noted at the time of entry into active service, including a three and a half inch surgical scar on the right knee.  

2.  Service connection for residuals of right knee arthroscopic surgery was denied in a February 2002 rating decision in part on the basis that there was no evidence that the condition permanently worsened as a result of service.

3.  Service connection for a wrist condition and service connection for a heart condition were denied in a February 2002 rating decision in part on the basis that there was no evidence of a disability related to service.  

4.  The Veteran did not file a notice of disagreement for the February 2002 rating decision, and that decision became final.

5.  Evidence received since the February 2002 rating decision relates to unestablished facts necessary to substantiate the service connection claims for residuals of right knee arthroscopic surgery, a wrist condition, and a heart condition.

6.  The evidence does not clearly and unmistakably show that the Veteran's pre-existing right knee disability was not aggravated by in-service injury or as a result of any incident in service.

7.  The Veteran's coronary artery disease is related to her service-connected PTSD and hypertension.

8.  The Veteran's right wrist disability did not have its onset in service.  

9.  The Veteran's hypertension is related to her service-connected PTSD.  

10.  The Veteran does not have a current left hand arthritis disability.

11.  The evidence of record indicates that the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; total occupational and social impairment is clearly not indicated.  

12.  No formal or informal claim for service connection for PTSD (claimed as depression) was received prior to September 8, 2014.

13.  For the entire period on appeal, the Veteran's residuals of a left thumb collateral ligament tear has been characterized by moderate symptoms.

14.  The evidence of record demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities, beginning September 8, 2014.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the Veteran's claim for service connection for residuals of right knee arthroscopic surgery is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  New and material evidence has been received, and the Veteran's claim for service connection for residuals of a right wrist condition is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  New and material evidence has been received, and the Veteran's claim for service connection for a heart condition is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

4.  The criteria for service connection for residuals of right knee arthroscopic surgery, to include right knee degenerative joint disease, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017). 

5.  The criteria for service connection for a right wrist disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017). 

6.  The criteria for service connection for hypertension are met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).  

7.  The criteria for service connection for left hand arthritis are not met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

8.  The criteria for an effective date prior to September 8, 2014, for the grant of service connection for PTSD have not been met.  38 U.S.C. §§ 5103, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.400 (2017).

9.  The criteria for a rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, DC 9411 (2017).

10.  The criteria for an evaluation in excess of 10 percent for the service-connected residuals of a left thumb collateral ligament tear have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.73, Diagnostic Code 5308 (2017).

11.  The criteria for entitlement to TDIU have been met beginning September 8, 2014.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in April 2011 and February 2013.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the August 2016 and February 2017 statements of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

New and Material Evidence

Service connection for residuals of right knee arthroscopy was denied in a February 2002 rating decision.  The RO found that residuals of right knee arthroscopic surgery existed prior to service, but there was no evidence that the condition permanently worsened as a result of service.  

Service connection for a wrist condition and service connection for a heart condition were also denied in a February 2002 rating decision.  The RO found that there was no evidence available showing the existence of the claimed conditions or a possible relationship to service.  

The evidence received since the February 2002 rating decision includes VA treatment records discussing whether the Veteran's right knee worsened as a result of service, a June 2016 VA examination in which the examiner opined on whether the Veteran had a current wrist condition, and VA treatment records indicating that the Veteran had heart surgery in February 2014.

The evidence is new, as it was not previously considered, and material, as it pertains to unestablished facts of the claims, i.e., evidence of current diagnoses and their relationship to service; therefore, raising a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New and material evidence having been submitted, reopening of the previously denied claim is appropriate.

Service Connection

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  Mere transcription of medical history does not transform such information into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  

The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Court has held that lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition); see also Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.) 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  If an increase in disability is shown during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Hypertension

The Veteran seeks entitlement to service connection for hypertension, which is defined as high arterial blood pressure.  Dorland's Illustrated Medical Dictionary 801 (28th ed. 1994).  Various criteria for its threshold have been suggested, ranging from 140 systolic and 90 diastolic to as high as 200 systolic and 110 diastolic.  Id.  For purposes of rating the disease, VA defines the term as meaning "that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm."  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

An October 2007 physical therapy consultation noted a previous medical history that included a diagnosis of hypertension.

A September 2012 treatment record noted blood pressure readings of 164/90, 160/70, and 110/80.  The Veteran declined the recommended changes in medications to improve her blood pressure control, as she felt it was due to her anxiety.  

An October 2016 orthopedic surgery outpatient note found that the Veteran was positive for hypertension.  

In February 2018, Dr. H.S. provided a private opinion with regards to the etiology of the Veteran's hypertension and indicated that it was as likely as not that her PTSD aided in the development of and permanently aggravated her hypertension.  Dr. H.S. noted that research showed that anxiety and depression were predictive of later incidences of hypertension and prescription treatment for hypertension.  In support of his rationale, he highlighted a recent study that found the incidence rate of hypertension was higher in persons with high or immediate anxiety symptom scores than in persons with low anxiety symptom scores.  

The Board finds the February 2018 private opinion highly probative and concludes that the Veteran's hypertension was caused or aggravated by her service-connected PTSD. The competent, credible medical opinion considered the Veteran's diagnoses of PTSD and hypertension and relied on medical research to support his positive rationale.  In light of the examiner's opinion, the Board finds that service connection for hypertension is warranted.

Right Knee

At the Veteran's August 1986 enlistment examination, she was diagnosed with status post right knee arthrotomy from 1973.

The Veteran received an MRI on her bilateral knees in September 2013, and the results showed that her right knee had significantly worsened when compared to her left knee.  The right knee MRI showed grade III chondromalacia patella of the lateral patellar facet, compared with grade II chondromalacia patella of the lateral patellar facet from the left knee MRI.  The right knee also had a horizontal tear of the anterior horn of the lateral meniscus and a horizontal tear of the posterior horn of the medial meniscus, while the left knee MRI did not reveal any such tears.  

The Veteran received a VA knee and lower leg examination in June 2016, and the examiner noted a bilateral degenerative arthritis diagnosis from 2012, and the status post right knee arthrotomy.  The Veteran reported having undergone right knee surgery while in college and subsequently underwent a bilateral knee arthroscopy prior to her entry into service.  Based on the Veteran's current functional level and the lack of documentation of ongoing knee complaints at the time of her entrance examination, the examiner opined that it was less likely than not that the Veteran's right knee condition was aggravated beyond its natural progression by military service.  

The Veteran's right knee arthroscopy was noted at her entrance to service.  Thus, the presumption of soundness does not apply.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  The Board notes that the June 2016 VA examiner's conclusions do not rise to the level of "clear and unmistakable evidence" as is needed to overcome the high evidentiary burden needed to rebut the presumption of aggravation.  She concluded that the Veteran's right knee condition was "less likely" aggravated by service.  Furthermore, the competent, credible VA treatment records establish that the Veteran has bilateral degenerative joint disease in her knees, but the right knee is significantly worse than her left knee.  Therefore, in light of the medical evidence that her right knee condition was aggravated by service, and the lack of clear and unmistakable evidence to rebut that presumption, the Board finds that service connection is warranted for residuals of right knee arthroscopy, to include right knee degenerative joint disease.


Heart Condition

The Veteran's post-service treatment records note a past medical history to include coronary arteriosclerosis.  She also underwent a mitral valve repair in 2005 and coronary artery bypass grafting and mitral valve repair in 2014.  

In February 2018, Dr. H.S. provided a private opinion with regards to the etiology of the Veteran's cardiac condition and indicated that it was as likely as not that her PTSD and hypertension aided in the development of it.  Dr. H.S. noted that there was a strong and frequent association between hypertension and coronary artery disease, as there were several pathophysiologic mechanisms that linked both diseases.   

The Board finds the February 2018 private opinion highly probative and concludes that the Veteran's coronary artery disease was caused or aggravated by her service-connected hypertension. The competent, credible medical opinion considered the Veteran's diagnoses of coronary arteriosclerosis and hypertension and relied on medical research to support his positive rationale.  In light of the examiner's opinion and the previous grant of service connection for hypertension, the Board finds that service connection for coronary artery disease is warranted.


Right Wrist

In January 1988, the Veteran complained that she felt a "pop" in her left wrist while pushing a door open.  There was no known history of trauma, but she was playing basketball the same day and indicated that she may have hurt it then.  There was no indication in her service treatment records of an injury to her right wrist.  

The Veteran received a VA wrist examination in June 2016 and the examiner noted diagnoses of right triangular fibrocartilaginous complex (TFCC) injury from 2013 and a right scapholunate ligament tear from 2013.  The Veteran stated that she injured her right thumb and wrist in a fall during service.  Surgery was planned to repair the torn ligament in her right wrist, but it was deferred because she required cardiac surgery.  The Veteran reported frequent flare-ups of wrist pain, along with difficulty lifting even light loads such as a drinking glass.   

The examiner noted that the Veteran's service treatment records indicated that she was treated for a left wrist injury during service.  She found that the Veteran's recollection of events was not supported by the evidence which clearly indicated that her left thumb and wrist were injured in service.  As such, the examiner concluded that it was less likely than not that the Veteran's current right wrist conditions were incurred in or caused by service.  

The Board finds the June 2016 VA examination the most probative evidence of record.  The examiner's findings are credible and competent, as they were provided with thorough rationales with regards to the Veteran's right wrist disabilities and their lack of connection to service.  Although the examiner confirmed that the Veteran did have TFCC and torn ligaments in her right wrist, she provided opinions explaining why it was less likely than not that the Veteran's disabilities were the result of her military service.  

The Board considered the Veteran's statements that she injured her right wrist playing basketball during service, but does not find the Veteran to be a credible historian in this regard.  The Board assigns a higher probative weight to the competent, contemporaneous service treatment records that indicate that the Veteran injured her left wrist during service, and not her right wrist. 

In sum, the most probative evidence of record-the service treatment records and June 2016 VA opinion-show no link between her current right wrist disabilities and an event, injury, or disease in service.  Therefore, the criteria for service connection have not been met and the Veteran's claim is denied.  

Left Hand Arthritis

The Veteran received an x-ray of the left hand, left wrist, and left forearm in January 1988, and the findings were normal.

She later received a VA hand examination in June 2016 and reported a previous diagnosis of bilateral hand osteoarthritis.  Review of the Veteran's service treatment records revealed that she injured her left thumb in January 1988 while playing basketball.  Based on the examination results for the left hand, which were all normal, the examiner concluded that there were no findings of left hand arthritis.   

The Board finds the June 2016 VA examination highly probative and concludes that there is no current left hand disability; thus, the first element of the service connection claim has not been satisfied.  Congress specifically limits entitlement for service connected disease or injury to cases where incidents have resulted in a disability. In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, in this case, without evidence of a current disability, direct service connection for left hand arthritis must be denied.

Earlier Effective Date

The Veteran maintains that she is entitled to an effective date prior to September 8, 2014, for the assignment of a 50 percent rating for PTSD.

The provisions governing the assignment of the effective date for an increased rating are set forth in 38 C.F.R. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  See 38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually-ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  See 
38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In this matter, the Board must determine the date of the claim.  Here, a February 2015 rating decision granted service connection for PTSD, claimed as depression, and the RO assigned an initial disability rating of 50 percent, effective September 8, 2014.  As no claim was received prior to September 2014, there is no basis for assignment of an earlier effective date for the grant of service connection for PTSD.

Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate veterans for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

PTSD

Under Diagnostic Code 9411, the General Rating Formula for Mental Disorders is used for PTSD.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his or her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Within the DSM-IV, the Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.  As the increased rating claim was still pending before the RO at the time of the August 4, 2014, effective date for the new DSM-V criteria, those criteria would apply, but only from August 4, 2014.  The Board finds that it may also still consider DSM-IV throughout the entire time frame on appeal should that criteria be more favorable to the Veteran.

A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as with work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in his or her social, occupational, or school functioning (e.g., few friends, conflicts with peers or with co-workers).  Scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

When evaluating a mental disorder, the Board shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

The Veteran's son, D.J., submitted correspondence in October 2017 and indicated that the Veteran's PTSD caused her to experience severe and constant depression.  She was withdrawn and isolated herself most of the time, and D.J. worried if he had not heard from her for a few days.  He noted that the Veteran would neglect self-care and would also neglect cleaning the house.  D.J. further noted that the Veteran would have problems with her memory, and she became easily agitated and upset over small things.  Finally, D.J. indicated that the Veteran had difficulty maintaining relationships; outside of family, he did not know of any friendships or social relationships that she had with anyone else.  

The Veteran's daughter, M.S., also submitted correspondence in October 2017 and indicated that she visited the Veteran regularly during the week and on the weekends.  M.S. stated that the Veteran's PTSD caused her to experience severe symptoms of depression.  The Veteran stopped attending church, and M.S. shopped for her necessities, food, and groceries.  M.S. further noted that she had to make sure that the Veteran was bathing herself because she lacked the motivation to do simple tasks.  Finally, M.S. indicated that she worried that the Veteran would engage in self-harm or suicidal ideation; although the Veteran had not expressed any intentions, M.S. found Veteran's behavior to be evidence that she had "given up on living."  

Finally, the Veteran's youngest daughter, S.J., submitted correspondence in October 2017 and indicated that the Veteran becomes easily overwhelmed, frustrated, and agitated.  There were times were she would get very upset and become verbally confrontational.  The Veteran stayed home unless she had a doctor's appointment, and S.J. noted that she and her sisters ran errands for her.  S.J. also noted that the Veteran isolated and withdrew from loved ones, and also had problems with her memory.  S.J. indicated that the Veteran's PTSD impaired her ability to be social and her ability to maintain social relationships.  Furthermore, S.J. indicated that her symptoms prevented her from sustaining employment because she was not able to be around people or cope with simple stresses.  

The Veteran received a PTSD disability benefits questionnaire in January 2018 and the examiner noted that her symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  She admitted self-medicating with alcohol in the past and currently drank occasionally.  She also indicated that the Veteran experienced symptoms including depressed mood, anxiety, suspiciousness, panic attacks, mild memory loss, disturbances of motivation and mood, and an inability to establish and maintain effective relationships.  

Upon examination, the Veteran remarked that she could no longer enjoy the simplest of activities.  Her attention was normal and concentration appeared variable.  She complained of increased memory problems, and struggled remembering basic information.  Her speech flow was normal, and thought content was appropriate for the circumstances.  There was also no report of overt hallucinations.  The examiner further noted that the Veteran was vague with her responses, suspicious, and seemed rather vigilant during the examination.  

Considering the foregoing, the Board finds that the Veteran is entitled to a 70 percent, but not higher, rating for PTSD.  The Veteran's children submitted credible statements regarding the deterioration of the Veteran's mental state, indicating that she was socially isolated, had problems caring for herself, and was easily overwhelmed and agitated.  Consequently, giving the Veteran the benefit of the doubt, that Board finds that a 70 percent rating is warranted for the Veteran's PTSD.  

As for the highest rating of 100 percent, the Board finds that a preponderance of the evidence is against a finding that the Veteran's symptoms are consistent with total social and occupational impairment.  With the possible exception of having an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), she does not regularly exhibit the more specific criteria required for this rating, such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, or memory loss for names of close relatives, her own occupation, or own name. 

Left Thumb

The Veteran's service-connected residuals of a left thumb collateral ligament tear has been rated under diagnostic code 5258-5308.  The hyphenated diagnostic code signifies that the disability is unlisted and must be rated analogously to a closely related disability; the additional code is shown after the hyphen.  38 C.F.R. § 4.20, 4.27 (2017).  

Diagnostic Code 5308 pertains to Muscle Group VIII, the function of which consists of extension of the wrist, fingers, and thumb. For the non-dominant extremity, this diagnostic code provides a 0 percent rating for slight muscle injury, a 10 percent rating for a moderate muscle injury, a 20 percent rating for a moderately severe muscle injury, and a 20 percent rating for a severe muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 5308 (2017).  

The Veteran received a VA examination in April 2006 for her left thumb and reported have daily discomfort with a pain level of 7 out of 10.  The pain increased to 10 out of 10 when she tried to lift books or bags, or made any twisting motion with her left hand.  The Veteran worked as a school teacher, teaching kindergarten to 8th grade, and her work activities included lifting and grabbing work materials for the classroom.  However, she did not miss any work for her left thumb condition, and had not seen any hand specialists.  The Veteran also had problems with activities of daily living, such as using her left hand for buttoning, tying her shoes, and grooming. 

Upon examination, there was tenderness over the left thumb interphalangeal (IP) joint and carpometacarpals.  The thumb showed extension of zero degrees at the IP joint, with 75 degrees flexion.  There was no decrease of flexion or extension with 5 repetetive motions.  The IP thumb showed extension of zero degrees and 90 degrees flexion.  There was no increased pain, and the examiner indicated that the Veteran would not have any loss of function because of the flares or repetitive motions that would be limited mainly by pain.  Diagnostic testing revealed no fracture, soft tissue abnormality, or findings of arthritis.  There were also no radiopaque foreign bodies, and no erosions were evident.  

The Veteran received another VA examination in June 2016 and the examiner noted the Veteran's in-service injury.   She indicated that she had flare-ups of both hands, and avoided using her hands for activities of daily living.  Upon examination, the Veteran's left hand was normal. The maximum extension of the thumb to the metacarpophalangeal (MCP) and IP joints was 0 degrees.  The maximum flexion of the thumb to the MCP joint was 100 degrees and 90 degrees to the IP joint.

The Veteran was not employed, but reported that she worked previously as a martial arts instructor.  She also reported difficulty with grip strength, but mostly in her dominant right hand.  

In this case, the evidence of record regarding the Veteran's left thumb injury indicates that an increased rating is not warranted, and therefore the claim is denied.  38 C.F.R. § 4.73, Diagnostic Code 5308 (2017).  The Board finds the April 2006 and June 2016 VA examinations highly probative, as they indicate that the Veteran's symptoms were consistently moderate.  The Board also notes the problems that the Veteran reported in the April 2006 examination, but finds that the symptoms more closely approximate a moderate severity.  The Veteran was able to consistently work, and reported that she did not seek treatment from a specialist.  Furthermore, the objective findings from that examination confirm the moderate severity, as there was no fatigue, weakness, or lack of endurance on repetitive use.  The examiner also found that the Veteran would not have any functional loss as a result of any flare ups or repetitive motions.  The June 2016 VA examination indicated that the previous findings had not worsened.  Therefore, the Board finds that a rating in excess of 10 percent for the time period on appeal is not warranted.   

TDIU

The Veteran has essentially contended that her service-connected PTSD prevents her from obtaining and maintaining substantially gainful employment.  

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is considered to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In the process of determining whether unemployability exists for TDIU, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by any non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

In order for a veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes her case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's PTSD is rated as 70 percent disabling beginning September 8, 2014.

At the November 2014 VA PTSD examination, the Veteran indicated that she was not working.  She taught martial arts, math, and English, but quit 10 to 15 years earlier due to physical complications and pain.  

During the January 2018 VA PTSD examination, the Veteran indicated that she graduated from high school and attended junior college.  Her longest and last job was teaching for 35 years.  The examiner opined that the Veteran could not sustain the stress from a competitive work environment or be expected to engage in gainful activity due to her PTSD.  Her difficulty maintaining and sustaining a steady mood would lead to problems in her work life.  The examiner further opined that with poor interpersonal skills and workplace trust issues, the Veteran would struggle with any appropriate work interaction.  Research indicated that PTSD lead to occupational dysfunction and poor work related quality of life and therefore, not sustaining and maintaining meaningful gainful employment was a resulting social and occupational symptom of debilitating PTSD.  

After a review of the evidence of record, the Board finds that after resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the evidence supports the conclusion that the Veteran's service-connected PTSD prevented her from securing or following substantially gainful employment, beginning September 8, 2014.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Based on the evidence presented in this case, the Board finds that the evidence supports a finding that the functional impairment associated with the Veteran's PTSD is of such nature and severity as to preclude substantially gainful employment effective from September 8, 2014.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the Veteran's employment history has consistently involved substantial interpersonal interaction; she worked as a teacher for 35 years and also taught martial arts.  The January 2018 examiner did not opine whether the Veteran would be able to perform more solitary activities; regardless, there is no indication that she has the requisite training or experience for such occupations.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence shows he is entitled to an award of TDIU beginning September 8, 2014.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of right knee arthroscopy is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a wrist condition is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a heart condition is reopened; to this extent only, the Veteran's appeal is granted.

Service connection for residuals of right knee arthroscopy, to include right knee degenerative joint disease, is granted.

Service connection for coronary artery disease is granted.

Service connection for a right wrist disability is denied.

Service connection for hypertension is granted.  

Service connection for left hand arthritis is denied.

Entitlement to an effective date earlier than September 8, 2014, for the assignment of a 50 percent evaluation for PTSD is denied.

An evaluation of 70 percent, but not higher, for PTSD, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for residuals of a left thumb collateral ligament tear is denied.

A total disability rating based on individual unemployability is granted beginning September 8, 2014, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

Right Shoulder Torn Ligament

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  As the Veteran's medical records establish diagnoses or persistent symptoms of a right shoulder disability and there is an indication, through assertions of the Veteran, that the disability may be related to service, the Board finds that a medical examination with an opinion is necessary to decide the claims.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 70 (2006).  Specifically, a remand is required to afford the Veteran a VA examination so as to determine the nature and etiology of any right shoulder disability.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his right shoulder disability, to include a torn ligament.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

The examiner is asked to opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's right shoulder disability had its onset in service or within one year of service, or is otherwise the result of an incident in service.

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for entitlement to service connection for a right shoulder disability, to include a torn ligament.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


